Citation Nr: 9902502	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  94-43 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

Entitlement to service connection for chloracne as secondary 
to exposure to Agent Orange.  

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
November 1969.  He had service in the Republic of Vietnam.  
His DD Form 214 indicates that his MOS was cook and his 
service personnel records indicate that his duties in Vietnam 
were those of mixer operator and cook.  He was not awarded 
any decorations indicative of combat.

The appeal has been taken from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Huntington, West Virginia.  The veteran had a personal 
hearing on his appeal before a hearing officer at the RO in 
November 1994and at a Travel Board hearing in June 1996.  The 
Board remanded the case in February 1997 for additional 
treatment records, particularly from a dermatologist in 
Huntington, Charles R. Yarbrough, M.D., from whom the veteran 
testified receiving treatment and a diagnosis of chloracne, a 
VA psychiatric examination, and a VA dermatological 
examination.  The VA psychiatric examination was for an 
opinion by the examiners as to what rating criteria under 
38 C.F.R. § Part 4, Diagnostic Code 9411 (1998) best 
described the veterans PTSD disability picture, exclusively.  

The veteran has not yet appealed a rating decision of July 
1998 that denied service connection for a fungal infection of 
the right leg.  This matter is unrelated to the issues 
currently on appeal.  

In 1982, the veteran first filed a claim for service 
connection for a skin disorder, which the RO denied.  The 
veteran did not appeal that decision.  However, in view of 
subsequent legislation regarding herbicide exposure, the RO 
correctly addressed the claim for service connection for 
chloracne de novo.




FINDINGS OF FACT

1.  There is no competent and probative evidence of chloracne 
during service or until many years thereafter; nor is there 
any competent and probative evidence that claimed chloracne, 
if present, resulted from Agent Orange exposure during active 
service.  

2.  All the evidence necessary for an equitable disposition 
of the veterans claim for an increased rating for PTSD has 
been obtained by VA  

3.  PTSD is shown to approximate considerable social and 
industrial impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment or abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  


CONCLUSIONS OF LAW

1.  The claim for service connection for chloracne as 
secondary to exposure to Agent Orange is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  A rating of 50 percent, but not more, for PTSD is 
warranted.  38 U.S.C.A. §§ 1155, 5107(a), (b), 7104(d) (West 
1991); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.41,4.130, Diagnostic Code 9411 (1998); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that the veteran was treated 
for a rash on his arms, chest and back and an irritated cut 
on his right leg in April 1968, apparently while in he was 
stationed in Germany and prior to his tour in Vietnam.  The 
impression was possible vitiligo.  In July 1969, while 
stationed in Vietnam, he had a rash all over, with an 
impression of extensive miliaria rubra.  About a week later 
he was noted to be very much improved on a regime of bed rest 
and a cool environment.  He was allowed to return to work 
with the advice to stay away from the heat as much as 
possible.  In September 1969, he was seen for an acute 
situational reaction.  In October 1969, he was referred to 
psychiatry by a medical detachment with the notation that he 
had been treated at that unit for anxiety reaction with 
interviews and Thorazine but that his complaints still 
included hot flashes, flashes of blurry vision, insomnia, 
inability to control hostile feelings, and inability to get 
along with his colleagues.  He stated that his life had 
recently been threatened but could not specify why.  He was 
then seen at an evacuation hospital where it was noted that 
he had remained anxiety free on Thorazine.  The separation 
examination showed that the veterans skin and psychiatric 
status were normal, and the veteran denied a history of skin 
diseases.  

A compensation claim received from the veteran in December 
1970 did not refer to any skin problem.  

Private medical evidence dated in the 1970s does not refer to 
any skin problems. 

In November 1979 the veteran applied to reopen a service 
connection claim but did not mention a skin problem.  

On a fee basis psychiatric examination in April 1981 the 
veteran reported that he had been in combat and he was noted 
to have a generalized anxiety disorder and a personality 
disorder.  It was also noted that there was evidence of past 
PTSD.  November 1982 VA outpatient records indicate that 
PTSSD was to be ruled out.  
In December 1982, Dan L. Johnson, D.P.M., reported that the 
veteran underwent surgery for an ingrown toenail in November 
1980 and excision of a benign skin lesion on the left foot.  
No other skin pathology was noted. 

On a VA examination in January 1983, the veteran stated that 
the veteran had a foot fungus that he picked-up in Vietnam.  
He also complained that blisters recurred frequently on his 
feet and a rash broke-out at times all over his body.  He 
reportedly had had a rash since March 1969, which had arisen 
when he was overseas.  Examination revealed very little rash 
on his body but there was marked erythema and itching.  No 
rash was found on his feet.  Acute urticaria was diagnosed.  

In October 1989, Dr. Agrawal reported that an examination of 
the veterans skin showed that it was warm and dry.  Good 
skin turgor was shown.  No skin abnormality was noted.  This 
was part of a general physical examination following injuries 
sustained in a September 1989 accident involving the 
veterans loaded coal truck (he was the driver) and an 
automobile, resulting in the death of the driver of the 
automobile.  

In April 1991, Lee L. Neilan, M.D., reported to the State 
Workers Compensation Fund that the veteran had been driving 
an overloaded coal tractor-trailer in September 1989 when it 
struck an automobile and killed the woman driver.  He needed 
treatment immediately because he was developing PTSD.  He 
could not forget about the accident and had the idea that 
everyone blamed him.  He got a panicky feeling and felt 
different from other people.  He was described as easily 
aggravated and easily tearful.  He complained of headaches of 
a migraine type, nausea, vomiting, muscle pain, weakness, and 
depression.  Dr. Neilan stated that PTSD was rapidly 
developing into a major depressive disorder.  The veteran had 
given up truck driving and had flashbacks of the accident.  
He felt panicky driving and had had dreams of being back in 
the military.  He had had thoughts of dying.  He worried 
about how he could have prevented the accident.  A major 
depressive disorder and PTSD were diagnosed.  

In June 1991, Dr. Agrawal confirmed the diagnosis of PTSD to 
the State Workers Compensation office.  
In September 1991, Dr. Neilan reported to the State Workers 
Compensation Fund that the veteran had been reminded of the 
carnage in Vietnam by his truck accident.  The fact that the 
death of the woman affected her children reminded him of the 
plight of children in wartime.  The veteran stated that he 
had taken supplies to the children in Vietnam.  He blamed 
himself for the truck accident because he had thought he was 
a good enough driver to have prevented it.  In October 1991, 
Dr. Neilan stated in a letter to the claims analyst that the 
veteran still had flashbacks and the carnage involved in the 
truck accident had re-evoked symptoms of PTSD stemming from 
his service in Vietnam, where he had to take Thorazine daily 
in order to finish his assignment even with medical 
treatment.  

In Dr. Neilans November 1991 letter to Workers 
Compensation, she reported that the veteran had elements of 
PTSD following the truck accident he had had in September 
1989 but had also referred to the carnage he had witnessed in 
Vietnam.  He tried not to think of the accident and, as a 
result of using the defense mechanism of avoidance, had 
difficulty concentrating.  Sleep was disturbed.  He had 
difficulty falling asleep.  He awoke during the night and 
early in the morning, indicative of depressive symptoms, and 
had somatic complaints.  He felt uncertain about vocational 
rehabilitation and had applied for Social Security disability 
benefits.  He had a Workers Compensation claim pending. 

In December 1991, Dr. Neilan reported to Workers 
Compensation that the veteran was seen to be depressed.  
History was recorded of a nervous breakdown in Vietnam for 
which he had been given Thorazine and he found that Thorazine 
taken at night blocked worry.  He continued to be treated for 
PTSD and major depression.  

Psychological testing in December 1991 by Rosemary L. Smith, 
Psy. D., a licensed psychologist, was summarized as showing 
that the veteran had a marked amount of emotional distress.  
Anxiety was markedly present.  There were pronounced 
depression and somatization.  The veteran reportedly had not 
been gainfully employed since September 1989.  He reported 
having no energy and his predominant mood was poor.  Dr. 
Neilan reportedly had kept him from killing himself.  

In December 1991, the veteran underwent a psychiatric 
examination by R. Smith, Jr., M.D., a psychiatrist, for 
Workers Compensation purposes.  History was recorded that 
the veteran had worked as a truck driver for 14 years and had 
worked as a welder for many years before that.  He reported 
having been in combat in Vietnam.  It was noted that in 1989 
he had been driving a tractor-trailer loaded with coal when a 
woman allegedly ran a red light and forced his truck up on 
the median.  The truck fell over onto the car, killing the 
woman.  He was charged with negligent homicide because the 
truck was overloaded, but the charge apparently was dropped 
because he was going 5 miles below the speed limit.  A civil 
suit had been filed against him and his company.  He 
reportedly had poor sleep with dreams about Vietnam; he 
stated that he went three or four days at a time without 
sleep.  Mental status examination showed that his mood was 
depressed and he was full of self-pity.   He wanted to be 
able to do something.  Recent memory was poor.  His social 
judgment in contrived situations was marginal.  The Axis I 
diagnoses were major depression and PTSD.  The veteran also 
was noted to have a learning disability, a personality 
disorder and cervical syndrome.  His current and past years 
Global Assessment of Functioning (GAF) score was 60.  

In a February 1992 report of examination for either Workers 
Compensation or Social Security Dr. Neilan noted that the 
veterans diagnoses were PTSD, major depressive disorder, 
cervical muscle pain and right hip and lower back pain.  She 
also noted that PTSD from Vietnam had been exacerbated by the 
veterans accident (in September 1989).  In March 1992 she 
reported that she did not believe the veterans Vietnam 
service would justify saying his PTSD was combat related 

An April 1992 medical statement indicates that an attempt was 
being made to persuade the veteran to see State vocational 
rehabilitation again, that he stated he would not do work for 
$2.00 an hour, and that he would not attempt to do 
anything new.  He felt entitled to Social Security benefits 
because he had paid into the system and worked very hard 
in the past in jobs such as welding.  

In June 1992, a State Rehabilitation Counselor stated that he 
had met with the veteran to discuss rehabilitation services 
and the veteran became very nervous, with hands shaking and 
feeling as if he were in prison.  He discussed Vietnam and 
the truck accident and became very teary-eyed on several 
occasions, had disorganized thought patterns, and showed 
anger and resentment toward foreigners who lived in the 
United States and toward Americans in not assisting him in 
undetected ways.  He reportedly was afraid to return to work 
for fear of accidentally hurting co-workers.  He was fearful 
that he had skin problems related to being exposed to Agent 
Orange.  He had been referred from the Workers Compensation 
Fund.  He was not viewed as a good candidate for 
rehabilitation because of his physical condition and 
emotional instability.  

In August 1992, Dr. Neilan completed a psychiatric evaluation 
of the veteran for purposes of Social Security disability 
benefits, indicating that he had a somatoform disorder.  It 
was noted that the veteran had suffered greatly through a 
criminal trial and civil proceedings stemming from the 
September 1989 accident and fatality and, with a past history 
of mental illness, there had been an exacerbation of paranoid 
and affective illness.  His somatic complaints had persisted, 
with poor motivation and low self-esteem.  There was slight 
restriction of activities of daily living and moderate 
difficulty in maintaining social functioning.  There was 
frequent deficiency of persistence that resulted in failure 
to complete tasks in a timely manner in work settings or 
elsewhere.  In regard to anxiety related disorders, she 
indicated that there was no sign or symptom cluster or 
syndrome which appropriately fit that category.  In a list of 
20 items pertaining to understanding and memory, sustained 
concentration and persistence, social interaction, and 
adaptation, she noted that his ability to understand and 
remember detailed instructions was found to be moderately 
limited, as were his ability to carry out detailed 
instructions, his ability to maintain attention and 
concentration for extended periods, his ability to sustain an 
ordinary routine without special supervision, his ability to 
complete a normal workday and workweek without interruptions 
from psychologically based symptoms and to perform at a 
consistent pace without an unreasonable number and length of 
rest periods.  He was termed moderately limited in the 
ability to interact appropriately with the general public, 
the ability to accept instructions and respond appropriately 
to criticism from supervisors, the ability to respond 
appropriately to changes in the work setting, and the ability 
to set realistic goals or make plans independently of others.  

In a Vet Center report of April 1993 by a readjustment 
counseling therapist, it was indicated that the veteran was 
first seen in August 1992.  He complained of nightmares, 
startle awakenings in a cold sweat, intrusive thoughts about 
Vietnam, hypervigilance, hyper-startle, depression, anxiety 
with anger and rage attacks, and the use of alcohol as a 
self-medication from the late 1960s to 1982.  He stated that 
he thought that he had forgotten about Vietnam or at least 
had things under control until the September 1989 accident, 
which had increased symptoms of PTSD.  Reportedly he had 
served a year in Vietnam as a tractor-trailer driver in the 
China Beach, DaNang areas.  His symptoms reportedly related 
to his Vietnam experiences.  PTSD was diagnosed.  It was 
recommended that he continue treatment because he needed 
consistent and continuous supportive therapy and monitoring 
of his medications.  

On a VA examination for PTSD in November 1993, the veteran 
reported that he had had multiple jobs following service and 
was currently unemployed.  The accident in September 1989 was 
noted.  He was being treated by Dr. Neilan and at the Vet 
Center with individual and group psychotherapy.  His 
psychiatric diagnoses were listed as anxiety neurosis, PTSD, 
major depressive disorder, learning disability in reading, 
spelling and arithmetic, and a personality disorder mixed 
with avoidance and passive-aggressive traits.  He complained 
of feeling that he was in another world, smothering, 
hyperventilation, sleep disturbance, nightmares, rage 
reactions, increased autonomic arousal, emotional detachment, 
and hypervigilance.  On examination, he was cooperative and 
dramatic in presenting his symptoms.  Speech was coherent, 
and thoughts were goal-directed.  He described multiple fears 
and reported fleeting suicidal ideas without attempts.  He 
denied hallucinations but described feelings of clairvoyance.  
There was no evidence of florid delusions.  Affect was 
appropriate; mood was labile; and cognitive functions were 
preserved.  The impressions were PTSD and recurrent major 
depression.  A personality disorder and learning disability 
were also noted.  

VA mental health clinic records reflect that, in March 1994, 
the veteran was being treated by Dr. Neilan for anxiety, 
depression and PTSD.  Recent memory was moderately impaired, 
he was suspicious of strangers, and he reported flashbacks.  
Insight and judgment were fairly intact.  His mood was 
depressed with occasional bouts of crying.  PTSD, anxiety and 
depression were diagnosed.  

In June 1994 the veteran submitted documents pertaining to a 
class action products liability lawsuit against manufacturers 
and sellers of Agent Orange.  A document, dated in March 
1994, advises the veteran that he met the criteria for 
eligibility for disability payments and that he would receive 
an award of approximately $2700.  In a forwarding letter the 
veteran stated that the evidence was proof that he suffered 
from Agent Orange exposure.

The veteran had a personal hearing before a hearing officer 
at the RO in November 1994, a transcript of which is of 
record.  He testified that he had worked a forklift in 
Vietnam that involved moving barrels of chemicals that he 
discovered were Agent Orange.  Some barrels were punctured 
and he would wade through the leakage without knowing what it 
was.  He indicated having skin lesions and nodules on his 
hands and feet that he believed were the effects of Agent 
Orange.  Transcript (T.) at page 2 (2).  He testified that 
PTSD was getting worse.  He sometimes became hostile and 
violent and avoided large crowds.  T. at 9.  He stated that 
he thought about being in Vietnam 99 percent of the time.  
His medication helped.  T. at 12-13.  He indicated that no 
doctor had stated that his skin disorder was related to Agent 
Orange.  T. at 13. 

VA outpatient treatment records dated in November 1994 show 
that the veteran was advised that he could be introduced into 
a PTSD group.  He was defused as far as his anger.  An 
outpatient group was to be arranged.  Later in November 1994, 
he complained of everyone gawking at him and that he was 
getting the run around.  In December 1994 his skin was 
observed to be dry with no other abnormality.  He did not 
have acute dermatitis but he was counseled about dry skin.  
He was told that his anger would not help him and he needed 
to control it.  He was reminded of relaxation techniques.  

On a VA skin examination in March 1995, the veteran reported 
direct exposure to Agent Orange.  He stated that he had 
developed a rash in Vietnam and it had continued on his 
forehead, chest, neck, upper back, arms and, mostly, his 
lower extremities and feet.  Examination showed a papular 
rash of the forehead that was erythematous and appeared to be 
acne.  There was an acne-type rash on the anterior tibial 
surfaces of both legs bilaterally.  There was an 
erythematous, dry, scaly rash of the feet that was of a 
fungal type nature.  The assessments were chloracne of the 
forehead and anterior surface of the tibias, bilaterally, and 
chronic fungal infection of the feet bilaterally.  

On a VA examination for PTSD in April 1995, the veteran 
complained of being alone and not caring about anyone and no 
one caring about him.  He felt like a lost dog.  He believed 
that people laughed at him.  He was getting a divorce after 
29 years of marriage and feeling like he did not have any 
children even though he had three.  He stated that he had no 
friends and that doctors lied to him.  When he was upset, he 
isolated himself.  He felt like part of him remained in 
Vietnam.  He was attending group therapy sessions and was 
comfortable with them and related with veterans on a 
comfortable level.  He complained of nightmares, three to 
four times a week, with night sweats and hyperventilation.  
He reported that his sleep was insufficient in time and 
quality.  Objectively, his behavior was cooperative and his 
speech was coherent and fluent.  Thoughts were goal directed.  
He denied suicidal or homicidal ideas.  He admitted to 
flashbacks with Vietnam conflict.  Affect was appropriate.  
Mood was labile.  Cognitive functions were preserved.  PTSD, 
learning disability, and recurrent major depressive disorder 
were diagnosed, along with a personality disorder, post-
concussion syndrome with cervical strain, degenerative joint 
disease and obesity.  It was commented that mood modulation 
was poor and the prognosis for increased psychosocial 
function was guarded.  

The record reflects that the veteran underwent group therapy 
in 1995 in which he actively participated, describing his 
claimed stressors and symptoms.  In June 1995, he talked 
about every day being difficult for him.  He noted that he 
had gone to see a dermatologist who had confirmed that he had 
skin problems caused by Agent Orange.  He reportedly had 
lost it with a VA security guard when the guard started 
to hassle another veteran.  

VA mental health clinic records show that in August 1995 the 
veteran complained that he was not sleeping, even with 
medication.  Dreams about choppers and people trying to kill 
him reportedly had increased.  He complained of 
hyperventilation and anxiety attacks.  He stated that he was 
scared, and this made him crazy.  He had a feeling of 
impending doom.  He recalled that his problem began to be 
recognized after the September 1989 accident.  He felt that 
that was Vietnam happening all over again.  At that time he 
reportedly was suicidal and sought treatment with Dr. Neilan.  
Everyday he stated that he saw things that reminded him of 
Vietnam.  He stated that group therapy had helped him to a 
point but that he had to learn to deal with things on his 
own.  He stated that he slept 1 1/2 hours to 2 hours a night.  
He reportedly lay with his eyes shut but he knew what was 
going on.  He reported no desire for sex.  He stated that he 
stayed with a girlfriend and she understood his PTSD but he 
had too much on him to be able to handle intimacy.  He 
complained of depression but he was not suicidal.  He stated 
that he had two types of fungus and some skin tags that Dr. 
Yarbrough felt were related to Agent Orange exposure.  
Objectively, he was oriented to time, person and place.  His 
mood was depressed and his affect was constricted.  He denied 
suicidal ideation or plan but had fleeting thoughts of it 
over the previous several months.  He reported problems 
controlling his anger but denied homicidal ideation or plan; 
however, he did state that sometimes he just liked to hurt 
someone.  He continued with poor anger control, sleep 
disturbance, nightmares, intrusive thoughts about Vietnam, 
flashbacks and mistrust.  He also reported problems with 
intimacy.  He was cooperative with treatment planning.  
Speech was relevant and coherent.  Chronic PTSD was assessed.  

In October 1995, Dr. Neilan found the veteran to have a major 
depressive disorder for which she recommended individual 
psychotherapy monthly.  The veteran reportedly had found more 
happiness with sexual activity and increased interest in his 
girlfriend and might sleep better with a new medication.  

VA mental health clinic records show that in October 1995 the 
veteran stated that he felt awful.  He reported thinking a 
lot about the September 1989 accident and that this triggered 
memories of the kids in Vietnam trying to get on his truck 
and American soldiers shooting the children off the truck.  
He stated that he might need to go into an inpatient PTSD 
program.  He reported having been mad a couple of times and 
virtually losing it, and crying a lot.  His medication 
reportedly was not as effective as in the past.  He related 
that he stayed scared to death most of the time and was 
hypersensitive to noises. He reported having two or three 
nightmares a week from which he awakened dripping with sweat.  
Objectively, he was oriented to time, person and place.  
Speech was relevant and coherent, but pressured.  He was 
anxious.  He denied suicidal and homicidal ideation or plan 
but feared his own temper.  He reported alcohol abuse until 
1982 and abstinence since then.  He continued with sleep 
disturbance, nightmares, night sweats, social isolation, 
mistrust, problems with anger control and depression. The 
assessments were chronic PTSD and health concerns, especially 
about his skin, for which he needed to see Dr. Yarbrough.  In 
February 1996, he stated that he had been on edge because 37 
skin cancers had been burned off him. 

VA outpatient treatment records dated in April 1996 show that 
the veteran felt depressed.  He reported not caring if he 
lived or died or if the world turned upside down.  He denied 
suicidal ideation.  History and symptoms of skin cancer were 
reported.  Objectively, he was alert, oriented and 
cooperative.  He appeared upset over the treatment of his 
skin condition.  Skin lesions were diagnosed.  

The veteran had a Travel Board hearing at the RO in June 
1996.  He testified that he had had conflicts with his 
supervisors while he was a truck driver and they involved 
cursing and arguments.  He further testified that he was not 
physically capable of returning to work because of back and 
neck conditions and because of numbness of his arms. T. at 3-
4.  He stated that his accident had brought back all of 
Vietnam to him, and he reportedly was physically incapable of 
going back to work because of the injuries.  He claimed that 
about 90 percent of the day his thoughts were centered on 
what happened in Vietnam and reported having flashbacks when 
he slept.  T. at 5.  He had divorced since the November 1994 
hearing and reportedly had been both physically and verbally 
abusive toward his wife.  T. at 6.  He testified that he had 
damaged walls, broken lights and thrown things in his house.  
In crowds he was scared, kept his back to the wall, and 
stayed prepared for anything.  He denied having suicidal or 
homicidal thoughts because he felt that he was already dead 
and part of him was felt to be back in Vietnam.  T. at 7.  He 
testified that he did not do work of any nature because, 
after doing something for ten minutes, he would be throwing 
stuff and ready to tear everything up.  He related that he 
had been exposed to Agent Orange in Vietnam, wading through 
it ankle deep where it had leaked out of drums, having it 
sprayed all over him, and drinking of it in the water.  He 
recalled that he had a (skin) condition since service for 
which he had been seen at a VA medical center.  Fairly 
recently he was told that he had chloracne and pictures of it 
were taken.  T. at 8, 9.  He testified that Dr. Yarbrough had 
diagnosed chloracne, too, or connected with Agent Orange or 
whatever it was and had removed cancers from the veterans 
neck and hands.    T. at 11.  The veteran felt that the rash 
he had during active service was different from what he had 
at the time of the hearing.  T. at 15.  He testified that he 
had been awarded Social Security disability benefits based 
mainly on his psychiatric disabilities.  T. at 17.  He 
testified that he had had probably 500 jobs from the time he 
came home from Vietnam until he had the September 1989 
accident, stating that he had lost those jobs because he 
became mad and did not know what he was doing.  T. at 19.  He 
also testified that he would just get angry and quit a job 
but had never been fired. T. at 20.

VA mental health clinic records show that in September 1996 
the veteran reportedly had been feeling scared and had 
experienced intrusive memories from his Vietnam experiences.  
He reported nonrestful sleep. Objectively, he had a poorly 
groomed mustache and beard.  His speech was coherent and 
relevant.  Thoughts were goal-directed.  There was no 
evidence of delusions or abnormal perceptions.  His mood was 
anxious.  He denied the use of alcohol or illegal substances.  
In October 1996, he reported hearing voices a lot but did not 
know who the voices were, and that he had been hearing bells 
for the previous year or so.  He was oriented to time, 
person, place and situation.  Speech was coherent and 
relevant.  Mood and affect were appropriate.  He was not 
considered suicidal or homicidal.  He was casually dressed.  
PTSD was assessed.  In November 1996, he reported that on his 
current medication he was sleeping better, felt less anxious 
and was more in control.  PTSD was the diagnosis.  In 
November 1996, he stated that he wanted to cry a lot.  He 
reported no suicidal or homicidal ideation.  He reported no 
psychotic symptoms although he said that now and then he 
heard a bell or a chime.  Objectively, the findings were 
unchanged since October 1996.  In January 1997, he stated 
that he felt alone in a crowd.  

VA outpatient treatment records show that in February 1997, 
that the veteran was noted to have multiple skin tumors.  

VA mental health clinic records show, in March 1997, that the 
veteran reportedly had been dizzy and he believed that his 
medication had been causing it.  He had stopped taking the 
medication the previous day.  Objectively, he was neatly 
dressed and groomed, cooperative and pleasant.  Speech was 
coherent.  Thoughts were organized.  There was no evidence of 
major mood symptoms of psychosis.  Cognition was preserved.  
PTSD was diagnosed.  In April 1997, he stated that he had an 
infection of both legs and different doctors could not agree 
about the cause of the infection or how to treat it.  

On a VA examination for PTSD in April 1997, inservice and 
postservice history was reported that was essentially the 
same as detailed in earlier clinical records.  The examiners 
reviewed the claims file.  The veterans complaints included 
nightmares two or three times a week, intrusive thoughts and 
flashbacks during the day, flashbacks two or three times a 
month, flashbacks also occurring at night, being very scared 
every night just at nightfall, an explosive temper, being mad 
all the time, memory and concentration problems, inability to 
recall what he did when he becomes enraged, isolating 
himself, numerous problems at work due to his temper, 
difficulty with authority figures, exaggerated startle 
response, being bothered by loud and unexpected noises, not 
breathing at times when he was startled, flashbacks on some 
occasions when startled, hitting the ground at times when he 
is startled, hypervigilance, pacing a perimeter, and 
investigating any noise and sound.  He stated that flashbacks 
were often triggered by visual and olfactory stimuli.  During 
his flashback experiences, he reported that his senses were 
intact and tended to be very vivid.  He reportedly did not 
see his family or his children and indicated that he had 
alienated his family and pushed them away.  

The objective findings on the VA examination in April 1997 
indicated that the veteran was casually groomed.  He was 
candid, polite, and answered all questions readily.  Quality 
of speech was normal and relevant.  He was oriented, and his 
memory was intact.  Mood was dysphoric as he appeared to be 
depressed and irritable, and affect was flat.  He reported a 
history of suicidal or homicidal ideation, but denied any 
current such ideations.  He denied any psychotic symptoms.  
Impulse control was contained.  He reported a history of 
being explosive, both verbally and physically.  Insight and 
judgment appeared to be fair.  He reportedly suffered from 
somatic symptoms of nightmares and insomnia.  It was noted 
that  there did not appear to be any other psychiatric 
disorder other than PTSD.  PTSD symptoms were nightmares, 
poor sleep, intrusive day thoughts about military 
experiences, flashbacks (triggered by visual and olfactory 
stimuli), fear of impending doom and thoughts of death, an 
explosive temper causing social and occupational 
difficulties, feelings of alienation, social isolation, an 
exaggerated startle response, difficulty with authority 
figures, and hypervigilance.  His occupational and social 
functioning reportedly had been greatly affected by PTSD 
symptoms with difficulty with authority figures, having quit 
many jobs, social isolation, and having had 15-20 jobs since 
active service.  

The examiners expressed the opinion that the veterans PTSD 
symptomatology was consistent with the rating criteria under 
Diagnostic Code 9411, in effect since November 7, 1996, and 
reflected in the Boards remand of the case, for 50 and 70 
percent disability evaluations (see specific rating 
provisions under Criteria below).  It was specifically noted 
that he was suffering from a flattened affect, panic-like 
attacks more than once a week, impairment of short and long-
term memory, impaired judgment, disturbances of mood and 
motivation and difficulty establishing and/or maintaining 
effective work and/or social relationships.  He also was 
suffering from deficiencies in occupational and social 
functioning in work, school and family relations.  Suicidal 
ideation and depression were said to be readily found.  
Reportedly, he could function independently and 
appropriately; however, it was also noted that his impulse 
control appeared to be grossly affected by symptoms of PTSD.  
He reportedly had clearly indicated that he had become 
physically and verbally violent when angered.  It was further 
noted that there were periods of time in which he became 
irritable based upon feelings of rage and these situations 
tended to be unprovoked.  His personal hygiene did not appear 
to have been affected.  It was recorded that he readily 
indicated that he had had difficulty adapting to stressful 
circumstances in work and/or social settings.  

The examiners assessed the veterans GAF at 60, which, it was 
noted, indicated that he was suffering from moderate symptoms 
under Diagnostic and Statistical Manual, IV, including 
flattened affect, occasional panic attacks, and a moderate 
amount of difficulty in social, occupational and/or school 
setting.  Further, it was stated that patients with a GAF 
score of 60 may have few friends and be conflictual with co-
workers and/or peers.  It was noted that the Minnesota 
Multiphasic Personality Inventory was administered but the 
results were not considered to be valid and, thus, were 
uninterpretable.  It reportedly was possible that the veteran 
had not understood the questions as they were posed, may have 
had difficulty in reading the tests, or had been over-
sensitized to the questions.  The diagnoses were PTSD with 
symptoms of panic attacks with the GAF of 60.  

A lay statement from L. A. H. was received in April 1997 
indicating that this individual had known the veteran for 30 
years over which time the veteran seemed disturbed.  For no 
apparent reason the veteran would go off the deep end and 
become destructive.  

A lay statement was received in April 1997 from B. H., who 
reportedly had known the veteran for 27 years.  The veteran 
was described as very moody.  He talked about Vietnam, 
reportedly hated and cursed people for no reason, and did not 
want to bathe or to be around anyone. 

Clinical records dated from 1995 to 1997 were received from 
Dr. Yarbrough in June 1997.  In January 1995, the veteran 
complained of various skin problems.  Objectively, there was 
a striking loss of pigment in his shoulders and upper back 
which coalesced in the mid back into splotches of normal 
pigment with loss of pigment.  There were a lot of scaling 
and minimal erythema.  There were skin tags around the neck 
and underarms.  The bottoms of the feet showed moccasin 
erythema hyperkeratosis.  Potassium hydroxide (KOH) testing 
was markedly positive for branching hyphae, with scaling on 
the lower legs.  The palms of his hands had erythema and 
scaling as well.  The assessment was multiple acrochordons, 
inflamed; tinea versicolor; tinea pedis; and tinea corporis.  
In December 1995, the veteran was noted to have rough places 
on the tops of his hands and scaling/itching of his trunk and 
in the left anterior axillary fold.  He had intertrigo on the 
left anterior axillary fold.  He also had scaling 
hypopigmented areas of the trunk compatible with tinea 
versicolor and flat warts on the dorsal hands that were 
keratotic, with similar lesions on the left forearm wrist.  
He had purpura on his lower legs.  The assessment was 
keratoses, probably an acrokeratosis verruciformis process, 
not precancerous but needful of treatment, tinea versicolor 
and intertrigo-Schambergs.  In January 1996, he was noted to 
have verrucous lesions on the dorsal hands and forearms.  His 
central forehead showed typical sebaceous hyperplasia.  
Keratoses were assessed.  In March 1997, tinea pedis, 
seborrheic keratoses, dermatitis of the right pretibial area, 
and hyperkeratosis erythema were noted.  Dr. Yarbrough 
assessed stasis with id and tinea with id, which reportedly 
indicated a skin sensitivity to a pathogen and secondary 
inflammatory reaction to medication, which Dr. Yarbrough 
discontinued.  

In June 1997, an April 1994 letter by Dr. Neilan to the State 
Workers Compensation Division was received.  It indicates 
that the veteran was unstable in August 1992, having relapsed 
after making a failed attempt to work with Vocational 
Rehabilitation.  He had turned to Social Security because he 
lacked motivation to continue working with Vocational 
Rehabilitation.  He felt that he was losing it and was 
crippled with back pain.  He stated that the September 1989 
accident reminded him of the carnage in Vietnam.  The 
situation stemming from the September 1989 accident 
reportedly had exacerbated PTSD symptoms that probably were 
from his Vietnam experiences.  Dr. Neilan wrote that the 
probably had to be added because of the veterans 
hysterical overlay.  He had only partially resolved 
depression when he turned to Vocational Rehabilitation.  He 
did not follow through.  In 1992 he was complaining of 
decreased libido and feeling worthless.  It was summarized 
that he was unstable and unable to return to his previous 
job.  He reportedly required the help of Vocational 
Rehabilitation to find a new job but he would not take a 
lesser paying job and would not cooperate with Vocational 
Rehabilitation in July 1992.  He returned spontaneously in 
September 1993 and had been counseled by VA since January 
1993.  He stated that he had new insights and self-confidence 
and wanted to try to do something.  He was described as 
regressed from July 1992 to January 1993.  By April 1993, he 
had regressed again.  He did not cooperate and tended to 
relapse, got somewhat better, and then relapsed again.  Dr. 
Neilan expressed that it was difficult to blame all this on 
the veterans depression that waxed and waned and the doctor 
thought that the veterans personality characteristics 
coupled with an exacerbation of PTSD had colored the 
veterans subjective complaints and attitudes, including 
paranoia, which may have impaired his working with Vocational 
Rehabilitation.  

Dr. Neilans June 1997 cover letter for the preceding report 
indicated that the veteran had been seen from April 1991 to 
February 1996 without much improvement with paranoid traits, 
poor motivation to retrain for lesser jobs, and a tendency to 
a special kind of paranoia concerning his service in Asian 
countries which disallowed his working very closely with a 
brown-skinned vocational rehabilitation counselor.  The 
veteran alleged that he tried to help children in Vietnamese 
orphanages but he was quite prejudiced and insecure in his 
paranoid stances.  

VA mental health clinic records show that in June 1997 the 
veteran was feeling better and had decided not to continue 
with individual therapy.  He reported an improved sleep 
pattern.  He occasionally felt tense and had some subjective 
PTSD symptoms and some peculiar perceptual experiences.  PTSD 
was the diagnosis.  He had been decreasing his dose of 
medication but wanted to keep it for occasional times when he 
had sleep difficulties and extreme anxiety.  In December 
1997, he complained that he was getting the run around on his 
claims.  He felt that the VA hospital made him feel like it 
was closing in on him.  He stated that he felt that he was in 
a POW camp whenever he came here.  He complained of fleeting 
thoughts of suicide, but was not suicidal or homicidal.  
There was no alcohol or substance abuse or psychotic symptoms 
in evidence.  Objectively, he was alert and oriented to time, 
person, place and situation.  Speech was coherent and 
relevant.  Mood and affect were angry.  He had good eye 
contact.  His thoughts were goal-directed.  He was casually 
dressed.  PTSD was assessed.  It was noted in the assessment 
that he was very angry with the VA hospital and the RO.  

A fee basis dermatology examination was conducted for the VA 
in March 1998. The veteran gave a history of direct exposure 
to Agent Orange in Vietnam.  He had a marked degree of solar 
elastosis and sebaceous hyperplasia on the upper mid-forehead 
with multiple papules.  Facial skin was fairly smooth with no 
significant scarring.  Chest and back areas had a marked 
degree of freckling and solar elastosis with no significant 
scarring.  Seborrheic dermatosis was on the forearms that 
were hyperkeratotic.  Hyperpigmentation was present on the 
lower legs around the ankles with a marked degree of scaling 
on both lower feet.  KOH testing was positive for hyphae.  
Previous records and Dr. Yarbroughs notes were reviewed.  
The clinical impressions were chronic dermatophytosis of the 
feet, Schambergs purpura with hyperpigmentation of both 
lower legs, solar elastosis with freckling on the chest and 
back, and sebaceous hyperplasia on the forehead.  

VA mental health clinic records show that in April 1998 the 
veteran reportedly had PTSD symptoms of frequent nightmares, 
flashbacks during the day, and social isolation without a 
support system.  He had separated himself from his family and 
stated that he wanted nothing to do with them.  He was alert 
and oriented with a neat and clean appearance, coherent and 
relevant speech, goal-directed thoughts, and appropriate 
behavior.  Mood was dysthymic.  He was cooperative.  He was 
assessed to be stable and in no acute distress.  He was noted 
to present textbook symptoms of PTSD.  He reportedly had a 
lot of problems because of the rain for that time of year.  
He stated that, as the year progressed, he got better.  He 
stated the feeling that his body was here but his soul was 
still in Vietnam.  He reportedly had guilt about coming back 
alive from Vietnam.  He reportedly often asked why he made it 
back while others died.  He stated that he lived from day to 
day and did not care much about anything anymore.  He stated 
that he was a dog and had been treated like one since he came 
back from Vietnam.  He reportedly was upset with the 
government and the VA system for being convoluted and not 
helping those who needed it.  He stated that his medicine was 
still helping him and he took it as prescribed.  PTSD was 
diagnosed.  In June 1998, he participated in the group 
discussion about the use of nerve gas in Vietnam and 
companies who supplied the gas making it public.  PTSD 
continued to be diagnosed.  


Criteria

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A well-
grounded claim is a plausible claim that is meritorious on 
its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would justify a belief by a fair 
and impartial individual that the claim is plausible.  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992). 

The United States Court of Veterans Appeals (Court) has held 
that in order for a claim to be well-grounded, there must be 
competent evidence of incurrence or aggravation of a disease 
or injury in service, of a current disability, and of a nexus 
between the in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also set forth the parameters of what 
constitutes a well-grounded claim, defining such as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The Federal Circuit held that 
such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  See 
Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 1997).  For the 
purpose of determining whether a claim is well grounded, the 
credibility of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 75 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The evidence does not reflect that 
the veteran currently possesses a recognized degree of 
medical knowledge that would render his opinions on medical 
diagnoses or causation competent.  Lay assertions of medical 
causation will not suffice initially to establish a 
plausible, well-grounded claim, under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where the 
issue involves questions of medical diagnosis or an opinion 
as to medical causation, competent medical evidence is 
required).  If no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded.  Id.

The Court held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) (1998) is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the Courts case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 489 (1997); see also Grottveit at 93.  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  When the disease identity 
is established, there is no requirement of evidentiary 
showing of continuity.  Continuity of symptomatology is 
required where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Vietnam era service is from August 5, 1964 to May 7, 1975.  
The Veterans Benefits Improvements Act of 1996, Pub. L. No. 
104-275, extends the Vietnam era to February 28, 1961, for 
all veterans who served in Vietnam, and extends special 
eligibility for health benefits based on Agent Orange 
exposure to those who served on or after January 9, 1962.  
Service in the Republic of Vietnam for Agent Orange purposes 
includes service in the waters offshore and service in other 
locations if the conditions involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) 
(1998).  

The pertinent regulations provide that if a veteran was 
exposed to an herbicide agent during active military, naval, 
or air service, the following disease shall be service- 
connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) 
are met, even though there is no record of such disease 
during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform disease consistent 
with chloracne.  38 C.F.R. § 3.309(e) (1998).  Chloracne, or 
other acneform disease consistent with chloracne, shall have 
become manifest to a degree of 10 percent or more within a 
year after the last date on which the veteran was exposed to 
an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).  

Furthermore, the Secretary of the VA formally announced in 
the Federal Register, on January 4, 1994, that a presumption 
of service connection based on exposure to herbicides used in 
Vietnam was not warranted for certain conditions, or for "any 
other condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted."  
59 Fed.Reg. 341 (1994).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Court of Appeals) determined 
that the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with competent proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(1994); see also 38 C.F.R. § 3.303(d).  

VA has the duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

For increased rating cases, these regulations include, but 
are not limited to, 38 C.F.R. § 4.1 which requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition; and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.10 provides that in cases of 
functional impairment, evaluations must be based upon lack of 
usefulness of the affected part or systems, and medical 
examiners must furnish, in addition to the etiological, 
anatomical, pathological, laboratory, and prognostic data 
required for ordinary medical classification, a description 
of the effects of the disability upon the persons ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimants condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report and enable VA to 
make a more precise evaluation of the claimants disability 
and of any changes in the condition.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  

Under the criteria in effect prior to November 7, 1996, a 30 
percent rating is warranted for PTSD when it is productive of 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people; the 
psychoneurotic symptoms result in such reduction and 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  In order to 
qualify for the next higher rating of 50 percent, there must 
be considerable impairment in the ability to establish or 
maintain effective or favorable relationships with people 
and, by reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent 
disability evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired or if the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent disability evaluation is warranted 
where the attitudes of all contacts except the most intimate 
must be so adversely affected as to result in virtual 
isolation in the community.  Totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy result 
in profound retreat from mature behavior.  There is 
demonstrable inability to obtain or retain employment.  Code 
9411, in effect prior to November 7, 1996.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Veterans Appeals (Court) stated that the term 
definite in 38 C.F.R. § 4.132 was qualitative in 
character, and invited the Board to construe the term 
definite in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate reasons or bases for its 
decision.  38 U.S.C.A. § 7104(d)(1).  

In a November 9, 1993, precedent opinion, the VA General 
Counsel concluded that definite is to be construed as 
distinct, unambiguous, and moderately large in degree.  
Definite represents a degree of social and industrial 
inadaptability that is more than moderate and less than 
rather large.  O.G.C. Prec. 9-95 (Nov. 9, 1993).  The Board 
is bound by this meaning of definite.

Effective November 7, 1996, 38 C.F.R. § 4.130, provides for a 
30 percent disability rating when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment or abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  A 70 percent 
evaluation is warranted where there is occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control such as unprovoked irritability with 
periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; inability to establish and maintain 
effective relationships.  A 100 percent evaluation is 
warranted where there is evidence of total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation or own name.  38 C.F.R. §4.130, Diagnostic Code 
9411.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, See 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).  

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  Reasonable doubt means a doubt which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The benefit of the doubt doctrine applies only after an 
eligible claimant has submitted a well-grounded claim.  
38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102; Holmes v. Brown, 
10 Vet. App. 38 (1997).  

Analysis

Service Connection For Chloracne

The veteran contends, in substance, that he has chloracne 
which resulted from Agent Orange exposure when he was in 
Vietnam.  He specifies that scabs, little knots around his 
neck, under his arms and on his legs, and a body/foot rash 
resulted from Agent Orange exposure. 

The available service medical records first show a rash in 
April 1968 prior to the veterans service in Vietnam.  When 
he was seen for skin complaints in July 1969, while in 
Vietnam, the diagnosis was miliaria rubra and, with 
treatment, the skin problem was noted to be very much 
improved.  The separation examination showed that the skin 
was normal and the veteran denied a history of skin diseases.  

The record does not reflect post-service skin problems until 
the early 1980s, many years after service.  On a VA 
examination in January 1983, the veteran complained of a foot 
fungus that he had picked-up in Vietnam and a body rash which 
he reportedly had had since 1969.  The diagnosis was acute 
urticaria.  The veteran, as a lay person, is not competent to 
state that the skin condition noted in 1983 was the same 
problem noted in service.  Moreover, the service medical 
records show that the veterans in-service skin problems 
resolved and that his skin was normal at discharge.  

No skin abnormality was noted when Dr. Agrawal examined the 
veteran in October 1989.  Although the more recent evidence 
shows that the veteran has multiple skin disorders, there has 
been only one diagnosis of chloracne, in March 1995, many 
years following active service.  The veterans service in 
Vietnam creates the presumption that he was exposed to Agent 
Orange but not that he has chloracne as a result.  For 
chloracne to be service connected, it must have been present 
during active service or manifested to a degree of 10 percent 
within one year following the veterans last exposure to 
Agent Orange, or be medically linked to Agent Orange exposure 
or other incident of active service.  In this case, none of 
those requirements is met.  No connection was medically 
proffered between Agent Orange exposure or any other incident 
of service and the 1995 notation of chloracne.  Moreover, 
chloracne has never again been noted, even though there are 
records subsequent to March 1995 from Dr. Yarbrough who has 
been the veterans treating physician for various skin 
problems.  Despite the veterans testimony that Dr. Yarbrough 
has said he has chloracne, Dr. Yarbrough has not noted 
chloracne or other acneiform disorder in the medical records 
prepared by him, nor do those records reflect any opinion 
based on the evidence that the veteran has Agent Orange 
related skin problems.  The Court has stated that a lay 
person's account of what a physician may or may not have 
diagnosed is insufficient to render a claim well grounded.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995). Additionally, 
the veteran, as a lay person, is not competent to diagnose 
his skin disorders or to express an opinion that any of the 
disorders is due to Agent Orange.  Espiritu v. Derwinski, 2 
Vet.App 492 (1992). 

The report of the fee basis dermatology examination in March 
1998 reflects an exhaustive review of the veterans 
dermatology history and current skin status and refers to Dr. 
Yarbroughs treatment and findings.  No acne or acneiform 
lesions are described in the report and the current skin 
findings included dermatophytosis (feet), Schambergs purpura 
(lower legs) solar elastosis (chest and back) and sebaceous 
hyperplasia (forehead).  There is no current competent and 
probative evidence of chloracne.  In the absence of current 
disability related to service, the claim for service 
connection for chloracne is not well grounded.  38 U.S.C.A. 
§ 5107(a).  

Without any competent and probative evidence in support of 
the claim, the request for resolution of doubt in the 
veterans favor is misplaced.  That is, the doctrine of doubt 
may only apply when competent and probative evidence for and 
against the claim is in relative equipoise.  The doctrine 
cannot apply when the claim is not well grounded.  

Increased Rating for PTSD

The veteran asserts that PTSD has increased in severity and 
results in an inability to control his temper, social 
impairment, and industrial impairment.  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  Thus, the veterans 
claim of entitlement to an increased rating is well grounded 
within the meaning of 38 U.S.C.A. § 5107. 

Initially, it is noted that although PTSD has been 
adjudicated as service connected, the evidence does not 
clearly show chronic PTSD prior to a 1989 motor vehicle 
accident in which a woman was killed.  Additionally, despite 
the fact that the veterans claimed Vietnam stressors, 
including claimed combat experiences, are not corroborated by 
the service records on file and those records do not indicate 
that the veteran engaged in combat, there has never been any 
attempt at verification of in-service stressors.  However, 
the veteran has related the claimed stressors to various 
clinicians who have diagnosed PTSD.  

The VA has gathered and considered exhaustive clinical 
evidence regarding the veterans psychiatric status.  The 
veterans September 1989 accident reportedly triggered 
Vietnam memories, and he claims to have been basically 
unemployed since that time.  However, he has multiple 
psychiatric diagnoses, including major depression, somatoform 
disorder, and a personality disorder in addition to PTSD, 
along with complaints of neck and back pain and arm/hand 
problems among physical complaints.  His disability rating 
for PTSD should reflect only on the impairment resulting from 
that disorder.  

The first psychiatric evaluations since the 1989 accident 
were conducted by Dr. Neilan in 1991.  In April 1991 she 
reported to Workers Compensation that the veteran was 
developing PTSD with an inability to forget the accident, 
flashbacks of the accident and feeling panicky when driving.  
The only reference to service at that time was that the 
veteran had had dreams of being back in the military.  By 
September 1991, the veteran was focusing more on Vietnam in 
his complaints and in a statement to Workers Compensation, 
Dr. Neilan stated that PTSD stemmed from the veterans 
service in Vietnam.  

It is noted that in December 1991, Dr. Smith assigned a GAF 
of 60 for major depression and PTSD with panic attacks, 
depression, poor memory, and marginal social judgment.  A GAF 
Code of 60 reflects moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational and school functioning 
(e.g., few friends, conflicts with peers, or co-workers).  
See 38 C.F.R. §4.125 [incorporating the American Psychiatric 
Associations Diagnostic and Statistical Manual of Mental 
Disorders (DSM) IV]; Carpenter v. Brown, 8 Vet.App. 240 
(1995).  In June 1992, a rehabilitation specialist found the 
veteran not a good candidate for rehabilitation due, in part, 
to his emotional instability but also due to his physical 
condition.  

In August 1992, when Dr. Neilan evaluated the veteran for 
Social Security, she noted that he did not have a symptom 
complex that fit the category of an anxiety disorder (such as 
PTSD); rather, he was noted to have a somatoform disorder.  
However, regardless of the nature of his psychiatric 
disorder, in a list of 20 items pertaining to understanding 
and memory, sustained concentration and persistence, social 
interaction, and adaptation, she evaluated 11 items as not 
significantly limited and nine items as moderately limited.  
No item was deemed markedly limited.  

VA outpatient treatment records from late 1994 to 1966 show 
at various times symptoms such as agitation, frustration and 
hyperventilation due to rage/uncontrolled anger, claimed 
flashbacks, labile mood, poor anger control, intrusive 
thoughts, nightmares, distrust and auditory hallucinations.  

The VA rating examiners in April 1997 found that the veteran 
was suffering from some of the symptoms for a 50 percent 
rating and some for a 70 percent rating under the revised 
criteria effective November 7, 1996.  The objective 
manifestations on the examination included a flat affect, 
dysphoric mood with depression and irritability, contained 
impulse control, fair insight and judgment, and somatic 
symptoms of nightmares and insomnia.  In a discussion, the 
examiners indicated that the veteran was said to be suffering 
from panic-like attacks more than once a week, impaired 
judgment, impaired short and long-term memory, disturbances 
of mood and motivation and socioeconomic difficulties.  
However, the objective findings on the examination showed 
that memory was intact and judgment appeared fair.  Suicidal 
ideation was said to be readily found for rating purposes, 
but the examination found only a history of suicidal ideation 
without any ongoing ideations.  It was said, for rating 
purposes, that impulse control was grossly affected by PTSD 
symptomatology, with physical and verbal violence when angry, 
but impulse control was shown to be contained on the 
examination.  Additionally, psychological testing was 
invalid.  In any event, the veterans GAF was 60, which was 
noted to represent, under DSM IV, moderate social, 
occupational and/or school difficulties, a flattened affect, 
occasional panic attacks, few friends, and conflicts with co-
workers.  VA mental health clinic records dated later in 1997 
and 1998 show peculiar perceptual experiences, no suicidal or 
homicidal ideations other than fleeting thoughts, anger with 
VA, dysthymic mood, cooperation, stability, and survivors 
guilt.  

In view of the consistently reported manifestations of PTSD 
in 1997 and 1998, it is concluded that the criteria for a 50 
percent rating are satisfied under both the old and the new 
rating requirements.  However, the evidence does not 
objectively show more than considerable social and industrial 
impairment or more than occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment or abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  Moreover, the 
veterans GAF score of 60 is indicative of not more than 
moderate symptomatology or moderate difficulty in social and 
occupational functioning which, at most, would equate to a 50 
percent rating.  The complete clinical records do not show 
that as a result of PTSD alone, there is severe social and 
industrial impairment (old) or occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; and/or 
inability to establish and maintain effective relationships.  
The veteran does not manifest suicidal ideation, obsessional 
rituals, speech difficulties, continuous panic or depression, 
spatial disorientation, and/or neglect of personal appearance 
and hygiene consistent with a 70 percent disability 
evaluation under the new criteria.  Although he has had 
problems with impulse control, that is not sufficient to 
warrant a 70 percent rating under the new criteria in light 
of the evidence as a whole and the recent GAF.  As indicated 
by his GAF, he also does not meet the criteria of severe 
social and industrial impairment to qualify for a 70 percent 
disability evaluation under the old criteria.  The 
preponderance of the evidence is against a rating in excess 
of 50 percent for PTSD. 

It is noted that although the veteran apparently has not 
worked since the 1989 motor vehicle accident and has reported 
receiving Social Security benefits, the report that Dr. 
Neilan prepared for Social Security, as previously noted, did 
not indicate the presence of an anxiety disorder.  Rather, 
only a somatoform disorder was identified at that time and 
such is not service connected.  Moreover, while other medical 
evidence documents PTSD, the veteran claims also to suffer 
from nonservice-connected back and neck disorders that have 
interfered with his ability to work.   




ORDER

The veteran not having submitted a well grounded claim, 
service connection for chloracne due to exposure to Agent 
Orange is denied.  

An increased, 50 percent, rating for PTSD is granted, subject 
to the governing regulations applicable to the payment of 
monetary benefits.  


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  
- 2 -
